Appellant was convicted in the District Court of Smith County, of violating the local option law, and given a penalty of five years in the penitentiary.
The case is before us without a statement of facts or bills of exception; and in such case the only matters for our determination, are the sufficiency of the indictment and the charge of the court. We have examined both, and conclude that the indictment correctly charges that appellant engaged in the business and occupation of selling intoxicating liquors in territory in which such sales had been forbidden by a vote of the people, it being alleged, in addition to the general charge, that appellant made a number of distinct sales of such liquor.
The charge of the court is in conformity with the law, and finding no error, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                        January 14, 1920.